DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Okubo et al. (US Publication 2017/0158446; hereinafter Okubo) in view of Takahashi (JP 60106747A; see machine translation).
With regards to claim 1, Okubo teaches a transport device comprising: 
a first transporting part (41) that transports a medium ([0077-0078]; FIG. 3); and 
a second transporting part (30) that includes a pair of transport members each having a shaft (31; [0080-0081]; FIG. 4), wherein, 
the second transporting part (30) transports the medium while nipping the medium between the pair of transport members after a leading end of the medium transported by the first transporting part (41) comes into contact with the transport members ([0077-0078]; FIG. 3-5A), and
the one transport member are in contact with the other transport member (FIG. 3 and 5A).
However, Okubo is silent regarding a second transporting part that includes a plurality of rotary members arranged at intervals in an axial direction, wherein, at least one of the plurality of rotary members of one transport member is a circular-truncated-cone-shaped rotary member in which a diameter of one base is larger than a diameter of the other base, and each of the plurality of rotary members of the other transport member has a same diameter with one another, and the plurality of rotary members of the one transport member are in contact with the plurality of rotary members of the other transport member.
Takahashi teaches a transporting part (FIG. 3) that includes a plurality of rotary members (15) arranged at intervals in an axial direction (FIG. 3), wherein, at least one of the plurality of rotary members of one transport member is a circular-truncated-cone-shaped rotary member in which a diameter (outer diameter of each roller 15 from center C) of one base is larger than a diameter of the other base (inner diameter of each roller 15 closer to center C), and each of the plurality of rotary members of the other transport member (16) has a same diameter with one another (see FIG. 3, lines 45-55), and the plurality of rotary members of the one transport member (15) are in contact with the plurality of rotary members (16) of the other transport member (FIG. 3).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace one known type of roller (such as 30, or 41, or both) as taught by Okubo with another known type of roller as taught by Takahashi with reasonable expectation of “preventing wrinkles and skewing of the paper during transportation and lateral slippage” (lines 79-83, Takahashi).
With regards to claim 2, Okubo, as modified by Takahashi, teaches (citations to Takahashi) the transport device according to Claim 1, wherein the one transport member (15) has a plurality of the circular-truncated-cone-shaped rotary members (FIG. 3) arranged so as to be oriented axially outward from a central position (C), which is in a middle between the rotary members located at extreme outside positions in the axial direction of the shaft, the bases of the circular-truncated-cone-shaped rotary members closer to the central position having a smaller diameter (see FIG. 3).
With regards to claims 8-9, Okubo, as modified by Takahashi, teaches (citations to Okubo) the transport device according to Claims 1-2, respectively, further comprising a moving mechanism that brings the one transport member and the other transport member, which is provided so as to oppose the one transport member, toward and away from each other ([0100-0101]; FIG. 6A-C).
With regards to claim 15, Okubo, as modified by Takahashi, teaches (citations to Okubo) the transport device according to Claim 8, wherein the moving mechanism moves the one transport member and the other transport member away from each other after the medium leaves the second transporting part and before a subsequent medium is transported to the first transporting part ([0100-0101]; FIG. 6A-C).
With regards to claim 16, Okubo, as modified by Takahashi, teaches (citations to Okubo) the transport device according to Claim 8, wherein the moving mechanism brings the one transport member and the other transport member into contact with each other after a subsequent medium, which follows the medium that has left the second transporting part, starts to be transported to the first transporting part and before the subsequent medium leaves the second transporting part ([0100-0101]; FIG. 6A-C).
With regards to claim 17, Okubo, as modified by Takahashi, teaches (citations to Okubo) the transport device according to Claim 15, wherein the moving mechanism brings the one transport member and the other transport member into contact with each other after a subsequent medium, which follows the medium that has left the second transporting part, starts to be transported to the first transporting part and before the subsequent medium leaves the second transporting part ([0100-0101]; FIG. 6A-C).
With regards to claim 18, Okubo, as modified by Takahashi, teaches (citations to Okubo) an image forming apparatus comprising: a transfer unit (including 2b and 22) that transfers a toner image to a medium; and the transport device according to Claim 1 disposed on an upstream side of the transfer unit in a medium transport direction ([0070-0073]; FIG. 1).

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Okubo et al. (US Publication 2017/0158446; hereinafter Okubo) in view of Takahashi (JP 60106747A; see machine translation), and further in view of Tanjo (US Patent 4,717,938).
With regards to claim 3, Okubo, as modified by Takahashi, teaches (citations to Takahashi) the transport device according to Claim 2.  However, Takahashi is silent regarding wherein the difference in diameter between the one base and the other base of the circular-truncated-cone-shaped rotary members located at the extreme outside positions is larger than  that of the circular-truncated-cone-shaped rotary members located closer to the central position.
Tanjo teaches a transport device wherein the difference in diameter between the one base and the other base of the circular-truncated-cone-shaped rotary members located at the extreme outside positions (34b, 35b) is larger than that of the circular-truncated-cone-shaped rotary members (32b, 33b) located closer to the central position (col. 4, lines 33-39; FIG. 4B).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the profile of the plurality of rotary members of Okubo, as combined with Takahashi, to the profile as taught by Tanjo with reasonable expectation of preventing wrinkling during conveyance of the sheet (col. 2, lines 2-7; Tanjo).
With regards to claim 10, Okubo, as modified by Takahashi, teaches (citations to Okubo) the transport device according to Claim 3, respectively, further comprising a moving mechanism that brings the one transport member and the other transport member, which is provided so as to oppose the one transport member, toward and away from each other ([0100-0101]; FIG. 6A-C).

Claims 4-7 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Okubo et al. (US Publication 2017/0158446; hereinafter Okubo) in view of Takahashi (JP 60106747A; see machine translation), in view of Okuno (US Publication 2009/0212495) and further in view of Mizuguchi (US Publication 2018/0057288).
With regards to claim 4, Okubo, as modified by Takahashi, teaches (citations to Takahashi) the transport device according to Claim 1.  However, Okubo, as combined with Takahashi is silent regarding wherein the one transport member has, on one side in the axial direction, a cylindrical rotary member having an outer circumferential surface that is parallel to the axial direction, and a plurality of the circular-truncated-cone-shaped rotary members arranged at intervals so as to be oriented from a side closer to the cylindrical rotary member toward a side farther from the cylindrical rotary member.
Okuno teaches a transport member having a cylindrical rotary member (one of 187; FIG. 5), and a plurality of truncated shaped rotary member (188; FIG. 5) arranged at intervals so as to be oriented from a side closer to the cylindrical rotary member (187) toward a side farther from the cylindrical ([0041-0043]). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the cylindrical rotary member as taught by Okuno to the transport device as taught by Okubo, as modified by Takahashi, with reasonable expectation of stabilizing the sheet during conveyance ([0006]; Okuno).
Furthermore, Okubo, as combined with Takahashi and Okuno, is silent regarding  inclination of the outer circumferential surface of each circular-truncated-cone-shaped rotary member is formed by making the base farther from the cylindrical rotary member have a larger diameter than the base closer to the cylindrical rotary member in the axial direction.
Mizuguchi teaches the circular-truncated-cone-shaped rotary member (53) can be arranged in various configurations (FIG. 5A-5C).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to try the various configuration of the rotary member as taught by Mizuguchi with the plurality of rotary member as taught by Okubo, as modified by Takahashi and Okuno, to find the best configuration to reduce wrinkling/skew of the sheet ([0039-0040]; Mizuguchi).
With regards to claim 5, Okubo, as modified by Takahashi, Okuno, and Mizuguchi, teaches (citations to Okubo) the transport device according to Claim 4, further comprising a medium-position detector (62; FIG. 3) that detects a position of the medium in a direction perpendicular to a medium transport direction ([0077]), the medium-position detector (62) being provided on a downstream side of the first transporting part (41) and on an upstream side of the cylindrical rotary member (30) in the transport direction (FIG. 3).
With regards to claims 6-7, Okubo, as modified by Takahashi, Okuno, and Mizuguchi, teaches the transport device according to Claims 4 and 5, respectively, wherein the inclination gradually increases from the side closer to the cylindrical rotary member toward the side farther from the cylindrical rotary member (similar to configuration of FIG. 5C of Mizuguchi).
With regards to claims 11-14, Okubo, as modified by Takahashi, Okuno, and Mizuguchi, teaches (citations to Okubo) the transport device according to Claims 4-7, respectively, further comprising a moving mechanism that brings the one transport member and the other transport member, which is provided so as to oppose the one transport member, toward and away from each other ([0100-0101]; FIG. 6A-C).

Response to Arguments
Applicant's arguments filed 03/08/2022 have been fully considered but they are not persuasive. 
With respect to the remarks on pages 11-12, Applicant argues that Takahashi teaches roller 15 is in contact with the roller 16 (FIG. 3), but the roller 16 is cone shaped.  In other words, each of the rollers 16 does not have a same diameter with one another.  Accordingly, Takahashi fails to disclose “each of the plurality of rotary members of the other transport member has a same diameter with one another; and the plurality of rotary members of the one transport member are in contact with the plurality of rotary members of the other transport member” recited in claim 1.  
	The Examiner respectfully disagrees with Applicant’s argument because Okubo, as combined with Takahashi, does teach the claimed limitation.  Specifically, the roller 16 is directed to the claimed feature of “the plurality of transport members of the other transport member”.  The plurality of transport members of the other transport member is directed to features 98 of FIG. 3, which is not cylindrical in shape with a single diameter, rather multiple diameters depending on the cross section.  As such the roller 16 of Takahashi follows similar interpretation of a cone shaped roller having multiple diameters depending on the cross section.  As can be seen in FIG. 3 of Takahashi, the cone shaped roller 16 does share at least one diameter from each of its rotary member.  Thus, Takahashi does teach the mentioned limitations of claim 1.  It is suggested that Applicant amend the claim(s) to specify the contact relationship between the one rotary member and the other rotary member to further distinguish the claimed invention from those of the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN D. MEIER can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853